The information in this case charged that Elmer Woodward and Clyde Woodward, in Washita county, on the 27th day of February, 1925, did have in their possession eight gallons of whisky with the unlawful intent to violate the prohibition laws. A severance was granted, and, upon his separate trial, the defendant, Elmer Woodward, was found guilty, the jury fixing the punishment at a fine of $100 and imprisonment for 60 days. From the judgment rendered on the verdict, he appeals.
Bill Hopkins, deputy sheriff, testified:
"I was coming out of Sentinel, going home, met the defendants, in a car on the road. The car was broke down, the radius rods were down, and the casings off the front wheels. I stopped and asked them what was the matter. Elmer said, `Just had a casing off.' I noticed a box between the seats and three half-gallon fruit jars in the front seat. I had my wife with me, and I drove over to John Browns, and there phoned John Ramsey, deputy sheriff, to come west from Sentinel and stop these boys if he met them. We both met at their car and arrested them, then searched the car, and found four half gallons on the front seat and twelve half gallons in the car between the seats."
John Ramsey testified:
"I drove up in my car, and Elmer asked me if I would pull them into town; I said `No; I guess I will have to arrest you boys on the information I got from Mr. Hopkins.' I saw one half-gallon jar in the front seat that they had failed to cover with the lap robe; we found four half-gallon jars of whisky in the front *Page 277 
seat and twelve half-gallon jars of whisky between the seats."
The jars containing the whisky were identified and introduced in evidence.
The defendant, Elmer Woodward, took the stand in his own behalf, and testified that his brother, Clyde, drove to Elk City that day in a Ford touring car, and there he gave him $80 and asked him to give it to a man that had placed eight gallons of whisky in his car; that the man would not accept the money from his brother Clyde because he was a minor; then Clyde left and he gave the man the $80; the man left and Clyde came back and was driving to Sentinel when the car broke down; Mr. Hopkins passed and spoke to them, and shortly after Mr. Ramsey arrested them.
No brief has been filed, nor appearance made in behalf of appellant in this court. There is nothing in the record to justify us in disturbing the verdict of the jury, and the judgment appealed from is affirmed.
EDWARDS and DAVENPORT, JJ., concur.